DETAILED ACTION

Applicant’s response filed on 05/31/2022 has been fully considered. Claims 1-5 and 7-12 are pending. Claim 1 is amended. Claim 6 is canceled. Claim 12 is new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5, 7-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Kobayashi et al. (US 2017/0037271 A1).
Regarding claims 1, 3, and 5, Fujimoto teaches a curable resin composition comprising a polyfunctional epoxy resin [0015, 0064], which reads on an epoxy resin composition comprising an epoxy resin as claimed. Fujimoto teaches that the curable resin composition further comprises a polyvinylacetal resin [0025, 0123, 0127] that is a carboxylic acid-modified polyvinylacetal resin [0128, 0129], which reads on the epoxy resin composition further comprising a modified polyvinyl acetal resin having a constitutional unit with an acid-modified group as claimed. Fujimoto teaches that the curable resin composition further comprises a polyfunctional phenol resin and a polyamideimide [0015], wherein the polyfunctional phenol resin functions as the curing agent for the polyfunctional epoxy resin [0069], which reads on the epoxy resin composition further comprising a reactive diluent as claimed. Fujimoto teaches an adhesive layer composed of the curable resin composition [0015], and that the adhesive layer forms sea-island structures after curing [0019], which reads on the epoxy resin composition having a sea-island phase separated structure after being cured as claimed, wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is greater than 0 mol% and less than 100 mol%.
Fujimoto does not teach that the modified polyvinyl acetal resin contains an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0, wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is 0.01 to 20.0 mol%, wherein the modified polyvinyl acetal resin has an acetyl group content of 0.1 to 25 mol%. However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Kobayashi teaches that the polyvinyl acetal resin is present in a conductive paste [0011]. Fujimoto and Kobayashi are analogous art because both references are in the same field of endeavor of a composition comprising a modified polyvinyl acetal resin having a constitutional unit with an acid-modified group. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 10:0 as claimed, wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is 0.05 to 1 mol% as claimed, wherein the modified polyvinyl acetal resin has an acetyl group content of 0.1 to 3 mol% as claimed. The ratio is based on the calculations 0.001 / (0.001 + 0) * 10 : 0 / (0.001 + 0) * 10 = 10:1 and 25 / (25 + 0) * 10 : 0 / (25 + 0) * 10 =  10:1. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
Regarding claim 7, Fujimoto teaches that the mixing proportion of the carboxylic acid-modified polyvinylacetal resin is 0.5-100 parts by weight with respect to 100 parts by weight as the total of the polyfunctional epoxy resin and the polyfunctional phenol resin [0131], which reads on wherein the amount of the modified polyvinyl acetal resin is 0.5 to 100 parts by weight relative to 100 parts by weight of the reactive diluent and the epoxy resin in total.
Fujimoto does not teach with sufficient specificity wherein the amount of the modified polyvinyl acetal resin is 0.1 to 50 parts by weight relative to 100 parts by weight of the reactive diluent and the epoxy resin in total. However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Kobayashi teaches that the polyvinyl acetal resin is present in a conductive paste [0011]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, and to optimize the mixing proportion of Kobayashi’s polyvinyl acetal resin to be 0.5 to 50 parts by weight with respect to 100 parts by weight as the total of Fujimoto’s polyfunctional epoxy resin and Fujimoto’s polyfunctional phenol resin, which would read on wherein the amount of the modified polyvinyl acetal resin is 0.5 to 50 parts by weight relative to 100 parts by weight of the reactive diluent and the epoxy resin in total as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128]. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the toughness of Fujimoto’s adhesive cured layer, for optimizing adhesion of Fujimoto’s adhesive cured layer with a conductive foil in Fujimoto’s adhesive layer-attached conductive foil or in a printed circuit board obtained using it, and for optimizing the heat resistance, chemical resistance, and breaking strength of Fujimoto’s adhesive cured layer itself or near the interface between Fujimoto’s adhesive cured layer and insulating resin layer because Fujimoto teaches that the mixing proportion of the carboxylic acid-modified polyvinylacetal resin is 0.5-100 parts by weight with respect to 100 parts by weight as the total of the polyfunctional epoxy resin and the polyfunctional phenol resin [0131], that if the mixing proportion of the carboxylic acid-modified polyvinylacetal resin is less than 0.5 parts by weight, the toughness of the adhesive cured layer and adhesion of the adhesive cured layer with the conductive foil will tend to be reduced in the adhesive layer-attached conductive foil or in a printed circuit board obtained using it [0131], and that if it exceeds 100 parts by weight, the heat resistance, chemical resistance, and breaking strength of the adhesive cured layer itself or near the interface between the adhesive cured layer and insulating resin layer will tend to be reduced [0131], and because Kobayashi teaches that the polyvinyl acetal resin contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], which means that the mixing proportion of Kobayashi’s polyvinyl acetal resin in parts by weight with respect to 100 parts by weight as the total of Fujimoto’s polyfunctional epoxy resin and Fujimoto’s polyfunctional phenol resin would have affected the toughness of Fujimoto’s adhesive cured layer, adhesion of Fujimoto’s adhesive cured layer with a conductive foil in Fujimoto’s adhesive layer-attached conductive foil or in a printed circuit board obtained using it, and the heat resistance, chemical resistance, and breaking strength of Fujimoto’s adhesive cured layer itself or near the interface between Fujimoto’s adhesive cured layer and insulating resin layer.
Regarding claim 8, Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], which reads on wherein the amount of the reactive diluent is 0.50 to 67% by weight relative to the total of the epoxy resin and the reactive diluent. The % by weight is based on the calculations 0.5 / (100 + 0.5) * 100% = 0.50% and 200 / (100 + 200) * 100% = 67%.
Fujimoto does not teach with sufficient specificity wherein the amount of the reactive diluent is 1 to 50% by weight relative to the total of the epoxy resin and the reactive diluent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mixing proportion of Fujimoto’s polyfunctional phenol resin to be 1.01 to 100 parts by weight with respect to 100 parts by weight of Fujimoto’s polyfunctional epoxy resin, which would read on wherein the amount of the reactive diluent is 1 to 50% by weight relative to the total of the epoxy resin and the reactive diluent as claimed. The % by weight is based on the calculations 1.01 / (100 + 1.01) * 100% = 1% and 100 / (100 + 100) * 100% = 50%. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the toughness of Fujimoto’s adhesive cured layer and its adhesion with a conductive foil in Fujimoto’s adhesive layer-attached conductive foil or in a printed circuit board obtained using it, for optimizing the thermosetting property of Fujimoto’s adhesive layer, for optimizing the reactivity between Fujimoto’s adhesive cured layer and insulting resin layer, and for optimizing heat resistance, chemical resistance, and breaking strength of Fujimoto’s adhesive cured layer itself, or near the interface between Fujimoto’s adhesive cured layer and insulating resin layer because Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], that if the mixing proportion of the polyfunctional phenol resin is less than 0.5 parts by weight, the toughness of the adhesive cured layer and its adhesion with the conductive foil will tend to be reduced in the adhesive layer-attached conductive foil or in a printed circuit board obtained using it [0119], and that if it exceeds 200 parts by weight, the thermosetting property of the adhesive layer will be reduced and the reactivity between the adhesive cured layer and insulting resin layer will be lower, potentially leading to lower heat resistance, chemical resistance, and breaking strength of the adhesive cured layer itself, or near the interface between the adhesive cured layer and insulating resin layer [0119].
Regarding claim 10, Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], which reads on wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 0.5:99.5 to 66.7:33.3. The ratio is based on the calculations (0.5 / (0.5 + 100) * 100) : (100 / (0.5 + 100) * 100) = 0.5 : 99.5 and (200 / (200 + 100) * 100) : (100 / (200 + 100) * 100) = 66.7 : 33.3.
Fujimoto does not teach with sufficient specificity wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 1:99 to 50:50. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the mixing proportion of Fujimoto’s polyfunctional phenol resin to be 1.01 to 100 parts by weight with respect to 100 parts by weight of Fujimoto’s polyfunctional epoxy resin, which would read on wherein the ratio between the amount of the reactive diluent and the amount of the epoxy resin is 1:99 to 50:50 as claimed. The ratio is based on the calculations (1.01 / (1.01 + 100) * 100) : (100 / (1.01 + 100) * 100) = 1 : 99 and (100 / (100 + 100) * 100) : (100 / (100 + 100) * 100) = 50 : 50. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the toughness of Fujimoto’s adhesive cured layer and its adhesion with a conductive foil in Fujimoto’s adhesive layer-attached conductive foil or in a printed circuit board obtained using it, for optimizing the thermosetting property of Fujimoto’s adhesive layer, for optimizing the reactivity between Fujimoto’s adhesive cured layer and insulting resin layer, and for optimizing heat resistance, chemical resistance, and breaking strength of Fujimoto’s adhesive cured layer itself, or near the interface between Fujimoto’s adhesive cured layer and insulating resin layer because Fujimoto teaches that the mixing proportion of the polyfunctional phenol resin is 0.5-200 parts by weight with respect to 100 parts by weight of the polyfunctional epoxy resin [0119], that if the mixing proportion of the polyfunctional phenol resin is less than 0.5 parts by weight, the toughness of the adhesive cured layer and its adhesion with the conductive foil will tend to be reduced in the adhesive layer-attached conductive foil or in a printed circuit board obtained using it [0119], and that if it exceeds 200 parts by weight, the thermosetting property of the adhesive layer will be reduced and the reactivity between the adhesive cured layer and insulting resin layer will be lower, potentially leading to lower heat resistance, chemical resistance, and breaking strength of the adhesive cured layer itself, or near the interface between the adhesive cured layer and insulating resin layer [0119].
Regarding claim 11, Fujimoto teaches a cured product of the curable resin composition [0016], which reads on a cured product obtained by curing the epoxy resin composition according to claim 1 as claimed.
Regarding claim 12, Fujimoto does not teach wherein the constitutional unit with an acid-modified group is at least one selected from the group consisting of a constitutional unit represented by the formula (1-2, a constitutional unit represented by the formula (1-3), and a constitutional unit represented by the formula (1-4). However, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol %, the carboxylic acid-modified polyvinyl acetal resin having a structural unit that has a carboxyl group represented by the formula 
    PNG
    media_image1.png
    271
    146
    media_image1.png
    Greyscale
, R1 and R2 reach independently representing a C0-C10 alkylene group, X1 and X2 each independently representing a hydrogen atom, a metal atom, or a methyl group [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Kobayashi teaches that the polyvinyl acetal resin is present in a conductive paste [0011]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, and having a structural unit that has a carboxyl group represented by the formula 
    PNG
    media_image1.png
    271
    146
    media_image1.png
    Greyscale
, R1 and R2 reach independently representing a C0-C10 alkylene group, X1 and X2 each independently representing a hydrogen atom, a metal atom, or a methyl group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on wherein the constitutional unit with an acid-modified group is a constitutional unit represented by the formula (1-4), wherein in formula (1-4), R6 and R7 each independently represents a single bond or a C1-C10 alkylene group, and X6 and X7 each independently represents a hydrogen atom, a metal atom, or a methyl group as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of not more than 25 mol %, and a structural unit that has a carboxyl group represented by the formula 
    PNG
    media_image1.png
    271
    146
    media_image1.png
    Greyscale
, R1 and R2 reach independently representing a C0-C10 alkylene group, X1 and X2 each independently representing a hydrogen atom, a metal atom, or a methyl group [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Kobayashi et al. (US 2017/0037271 A1) as applied to claim 1, and further in view of Tomioka et al. (US 2011/0009528 A1).
Regarding claim 2, Fujimoto in view of Kobayashi renders obvious the epoxy resin composition according to claim 1 as explained above.
Fujimoto does not teach wherein the sea-island phase separated structure includes island components having an average dispersion diameter of 5.0 μm or less. However, Tomioka teaches a cured epoxy resin product that has a sea-island phase-separated structure, wherein a diameter of islands of one phase is 0.01 to 5 μm, wherein the cured epoxy resin product is prepared by curing an epoxy resin composition comprising an epoxy resin [0024] and a thermoplastic resin [0042] that is optionally a polyvinyl acetal resin [0106]. Fujimoto and Tomioka are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a polyvinyl acetal resin and an epoxy resin, the epoxy resin composition having a sea-island phase separated structure after being cured. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Tomioka’s diameter of islands that is 0.01 to 5 μm as the diameter of the islands in Fujimoto’s sea-island structures, which would read on wherein the sea-island phase separated structure includes island components having an average dispersion diameter of 0.01 to 5.0 μm as claimed. One of ordinary skill in the art would have been motivated to do so because Tomioka teaches that the diameter of islands of one phase that is 0.01 to 5 μm is beneficial for being a suitable diameter of islands of one phase in a sea-island phase-separated structure in a cured epoxy resin product, wherein the cured epoxy resin product is prepared by curing an epoxy resin composition comprising an epoxy resin [0024] and a thermoplastic resin [0042] that is optionally a polyvinyl acetal resin [0106], which is substantially similar in composition to Fujimoto’s curable resin composition, which means that using Tomioka’s diameter of islands that is 0.01 to 5 μm as the diameter of the islands in Fujimoto’s sea-island structures would have been beneficial for providing a suitable diameter of the islands in Fujimoto’s sea-island structures.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Kobayashi et al. (US 2017/0037271 A1) as applied to claim 1, and further in view of Ando et al. (JP 2013-110084 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020).
Regarding claim 9, Fujimoto in view of Kobayashi renders obvious the epoxy resin composition according to claim 1 as explained above.
Fujimoto does not teach wherein the reactive diluent is an acyclic aliphatic compound having one to three glycidyl groups in a molecule. However, Ando teaches a reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene glycol diglycidyl ether, or polypropylene glycol diglycidyl ether [0041], wherein the reactive diluent is in the presence of components [0039] of a composition [0014] further comprising an epoxy resin, a polyvinyl acetal resin, and an epoxy resin curing agent [0015]. Fujimoto and Ando are analogous art because both references are in the same field of endeavor of an epoxy resin composition comprising a polyvinyl acetal resin, a reactive diluent, and an epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ando’s reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene glycol diglycidyl ether, or polypropylene glycol diglycidyl ether to modify Fujimoto’s curable resin composition, which would read on wherein the reactive diluent is an acyclic aliphatic compound having one to three glycidyl groups in a molecule as claimed. One of ordinary skill in the art would have been motivated to do so because Ando teaches that the reactive diluent that is ethylene glycol diglycidyl ether, 2-ethylhexyl glycidyl ether, trimethylolpropane triglycidyl ether, neopentyl glycol diglycidyl ether, polyethylene glycol diglycidyl ether, or polypropylene glycol diglycidyl ether [0041] is beneficial for mixing components [0039] of a composition [0014] further comprising an epoxy resin, a polyvinyl acetal resin, and an epoxy resin curing agent [0015], which is substantially similar in composition to Fujimoto’s curable resin composition, which means that Ando’s reactive diluent would have been beneficial for improving the ability to mix the ingredients of Fujimoto’s curable resin composition.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, Fujimoto et al. (US 2009/0323300 A1) in view of Kobayashi et al. (US 2017/0037271 A1 renders obvious the epoxy resin composition according to claim 1 as explained above.
Fujimoto does not teach wherein the modified acetal resin has an acetal group content of 60 to 90 mol%. Although Matsuda (JP 2010-202862 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020) teaches a polyvinyl acetal resin, into which a carboxyl group has been introduced by copolymerization [0013], wherein the content of a unit [0029] comprising a carboxyl group (original document [0010]) is 1 to 30 mol% [0029], and the content of a unit [0029] comprising an acetal group (original document [0010]) is 49.9 to 80 mol% [0029], wherein the polyvinyl acetal resin is present in an epoxy resin composition further comprising an epoxy resin [0008], Matsuda does not teach that the modified polyvinyl acetal resin contains an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0. Thee prior art of record do not teach or suggest using a modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0 and having an acetal group content of 60 to 90 mol% in combination with the epoxy resin composition according to claim 1.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 05/31/2022 is insufficient to overcome the rejection of claims 6 based upon 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Kobayashi et al. (US 2017/0037271 A1) as set forth in the last Office action because: In response to the applicant’s argument that the experimental results in the Declaration verify the influence of the ratio of an acetoacetal group and a butyral group in the modified polyvinyl acetal resin over the property of the epoxy resin composition (Declaration p. 2-7), the applicant is alleging unexpected results to show the alleged unobviousness of the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0 in combination with an epoxy resin composition comprising the modified polyvinyl acetal resin, a reactive diluent, and an epoxy resin, the epoxy resin composition having a sea-island phase separated structure after being cured. However, the applicant’s allegations of unexpected results are not persuasive because the applicant’s showing of results is not commensurate in scope with the claimed invention because claim 1 recites “the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0”, does not limit the species and amounts of the reactive diluent and the epoxy resin, does not limit the amount of the modified polyvinyl acetal resin, and does not exclude the epoxy resin composition from further comprising unrecited ingredients. In contrast, Experimental Example 1 in the Declaration comprises the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 5:5, one species and one amount of the reactive diluent and the epoxy resin, one amount of the modified polyvinyl acetal resin, and further comprises three ingredients that are unrecited by claim 1 that are two curing agents and an inorganic filler (p. 6). Also, Examples 1 through 15 in the specification of the instant application comprises the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 9:1, 10:0, or 6:4, one of two species of the reactive diluent, amounts of the reactive diluent that are 20, 30, 45, or 5 parts, one species of the epoxy resin, amounts of the epoxy resin that are 80, 70, 55, or 95 parts, and further comprises three ingredients that are unreacted by claim 1 that are two curing agents and an inorganic filler (p. 49). The applicant did not show that the results of Examples 1 through 15 would occur for any species of reactive diluent, any species of epoxy resin, any amount of reactive diluent, any amount of epoxy resin, any amount of modified polyvinyl acetal resin, and the presence or absence of any ingredient/ingredients that is/are not recited in claim 1 in any amount in the composition. Also, the applicant did not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1. Furthermore, the applicant did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Therefore, the applicant did not show the criticality of the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)).

Response to Arguments
Applicant’s arguments, see p. 6, filed 05/31/2022, with respect to the rejection of claims 1 and 11 under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (US 2009/0323300 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 6-7, filed 05/31/2022, with respect to the rejection of claim 2 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Tomioka et al. (US 2011/0009528 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that amended claim 1 is not obvious over a combination of Fujimoto and Kobayashi because a person having ordinary skill in the art studying the deficient teachings of Fujimoto would have never expected the superior combination of properties imparted by specifically satisfying the presently required acetoacetal group:butyral group ratio of 6:4 to 10:0, which when combined with the epoxy resin composition comprising the modified polyvinyl acetal resin having a constitutional unit with an acid-modified group, a reactive diluent, and an epoxy resin, is critical to the achievement of the epoxy resin composition having a sea-island phase separated structure after being cured and thus the superior combination of properties, which is based on data in the Declaration under 37 CFR 1.132 filed on 05/31/2022 (p. 7-11), the applicant is alleging unexpected results to show the alleged unobviousness of the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0 in combination with an epoxy resin composition comprising the modified polyvinyl acetal resin, a reactive diluent, and an epoxy resin, the epoxy resin composition having a sea-island phase separated structure after being cured. However, the applicant’s allegations of unexpected results are not persuasive because the applicant’s showing of results is not commensurate in scope with the claimed invention because claim 1 recites “the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0”, does not limit the species and amounts of the reactive diluent and the epoxy resin, does not limit the amount of the modified polyvinyl acetal resin, and does not exclude the epoxy resin composition from further comprising unrecited ingredients. In contrast, Experimental Example 1 in the Declaration comprises the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 5:5, one species and one amount of the reactive diluent and the epoxy resin, one amount of the modified polyvinyl acetal resin, and further comprises three ingredients that are unrecited by claim 1 that are two curing agents and an inorganic filler (p. 6). Also, Examples 1 through 15 in the specification of the instant application comprises the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 9:1, 10:0, or 6:4, one of two species of the reactive diluent, amounts of the reactive diluent that are 20, 30, 45, or 5 parts, one species of the epoxy resin, amounts of the epoxy resin that are 80, 70, 55, or 95 parts, and further comprises three ingredients that are unreacted by claim 1 that are two curing agents and an inorganic filler (p. 49). The applicant did not show that the results of Examples 1 through 15 would occur for any species of reactive diluent, any species of epoxy resin, any amount of reactive diluent, any amount of epoxy resin, any amount of modified polyvinyl acetal resin, and the presence or absence of any ingredient/ingredients that is/are not recited in claim 1 in any amount in the composition. Also, the applicant did not show a sufficient number of results that would allow one of ordinary skill in the art to establish a trend in the exemplified data that would allow one to extend the probative value thereof over the entire scope of claim 1. Furthermore, the applicant did not compare a sufficient number of examples within the scope of claim 1 with a sufficient number of examples outside the scope of claim 1. Therefore, the applicant did not show the criticality of the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support (MPEP 716.02(d))." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (MPEP 716.02(d)). The nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (MPEP 716.02(d)(I)). to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range (MPEP 716.02(d)(II)).
In response to the applicant’s argument that Kobayashi fails to remedy the deficiencies of Fujimoto because Kobayashi does not disclose an epoxy resin composition comprising a modified polyvinyl acetal resin having a constitutional unit with an acid-modified group, a reactive diluent and an epoxy resin, does not disclose using the polyvinyl acetal resin in combination with an epoxy resin and a reactive diluent, does not disclose that the epoxy resin composition has a sea-island phase separated structure after being cured, does not teach that the conductive paste therein is used with an epoxy resin, and does not teach that the conductive paste is cured (p. 10), the rejection of claim 1 in this Office is not based on Kobayashi individually and does not rely on Kobayashi for a teaching of an epoxy resin composition comprising a modified polyvinyl acetal resin having a constitutional unit with an acid-modified group, a reactive diluent and an epoxy resin and the epoxy resin composition having a sea-island phase separated structure after being cured. The rejection of claim 1 in this Office action is based on the combination of Fujimoto in view of Kobayashi. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to the applicant’s argument that like Fujimoto, Kobayashi also fails to teach the specific ratio of the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0 (p. 10), although Fujimoto does not teach that the modified polyvinyl acetal resin contains an acetoacetal group and a butyral group at a ratio of 6:4 to 10:0, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 10:0 as claimed, wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is 0.05 to 1 mol% as claimed, wherein the modified polyvinyl acetal resin has an acetyl group content of 0.1 to 3 mol% as claimed. The ratio is based on the calculations 0.001 / (0.001 + 0) * 10 : 0 / (0.001 + 0) * 10 = 10:1 and 25 / (25 + 0) * 10 : 0 / (25 + 0) * 10 =  10:1. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
In response to the applicant’s argument that all the embodiments of Kobayashi use polyvinyl acetal resin having large amounts of a butyral group, that the total of the maximum values of the carboxyl group content, the hydroxyl group content, the acetyl group content, and the acetoacetal group content is 53 mol%, and that from the Examples and para. [0055] of Kobayashi, it would have been clear to a person having ordinary skill in the art that the remainder is intended to be a butyral group (p. 10), not all the embodiments of Kobayashi using an amount of a butyral group. The rejection of the claims in this Office action is not based on Kobayashi’s Examples. The rejection of the claims in this Office action is based on Kobayashi’s embodiment in which the polyvinyl acetal resin does not contain a butyral group. Specifically, Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %.
In response to the applicant’s argument that Fujimoto and Kobayashi do not disclose at least the presently required the modified polyvinyl acetal resin contains an acetoacetal group and butyral group at a ratio of 6:4 to 10:0 (p. 11), before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 10:0 as claimed, wherein the amount of the constitutional unit with an acid-modified group in the modified polyvinyl acetal resin is 0.05 to 1 mol% as claimed, wherein the modified polyvinyl acetal resin has an acetyl group content of 0.1 to 3 mol% as claimed. The ratio is based on the calculations 0.001 / (0.001 + 0) * 10 : 0 / (0.001 + 0) * 10 = 10:1 and 25 / (25 + 0) * 10 : 0 / (25 + 0) * 10 =  10:1. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
In response to the applicant’s argument that there would have been no motivation to apply Kobayashi’s conductive paste composition to a curable resin composition in manner alleged in the rejection (p. 11), the rejection of the claims in this Office action does not allege applying Kobayashi’s conductive paste composition to a curable resin composition. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The rejection of the claims in this Office action is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 10:0 as claimed. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
In response to the applicant’s argument that Kobayashi’s polyvinyl acetal resin has an outside-of-range ratio of acetoacetal group amount to butyral group amount (p. 11), Kobayashi teaches a polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], where in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kobayashi’s polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, and no butyral group, to substitute for Fujimoto’s carboxylic acid-modified polyvinylacetal resin, which would read on the modified polyvinyl acetal resin containing an acetoacetal group and a butyral group at a ratio of 10:0 as claimed. The ratio is based on the calculations 0.001 / (0.001 + 0) * 10 : 0 / (0.001 + 0) * 10 = 10:1 and 25 / (25 + 0) * 10 : 0 / (25 + 0) * 10 =  10:1. One of ordinary skill in the art would have been motivated to do so because Kobayashi teaches that for the polyvinyl acetal resin that contains a carboxylic acid-modified polyvinyl acetal resin, the polyvinyl acetal resin having a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of not more than 25 mol % [0011], if the carboxyl group content is less than 0.05 mol %, the effect given by the polyvinyl acetal resin containing a carboxyl group is reduced [0047], that if the carboxyl group content exceeds 1 mol %, the solubility of the polyvinyl acetal resin in an organic solvent is lowered [0047], that if upper limit of the acetoacetal group content exceeds 25 mol %, the solubility of the polyvinyl acetal resin in a low-polarity organic solvent is lowered [0053], that if the butyral group content is less than 40 mol %, the residual hydroxy group content becomes too large so that the solubility of the polyvinyl acetal resin in a low-polarity solvent is lowered [0055], that if the hydroxyl group content exceeds 24 mol %, the solubility in a low-polarity organic solvent is lowered [0057], that if the acetyl group content exceeds 3 mol %, the solubility in a low-polarity organic solvent is lowered [0058], and that in the case where the polyvinyl acetal resin contains a butyral group, the lower limit of the butyral group content is preferably 40 mol %, and the upper limit thereof is 80 mol % [0055], which reads on an embodiment wherein the polyvinyl acetal resin does not contain a butyral group, but has a carboxyl group of 0.05 to 1 mol %, a hydroxyl group content of 16 to 24 mol %, an acetyl group content of 0.1 to 3 mol %, and an acetoacetal group content of greater than 0 mol % and not more than 25 mol %, which would have been desirable for the carboxylic acid-modified polyvinylacetal resin in Fujimoto’s curable resin composition because Fujimoto teaches that the curable resin composition is dissolved in a solvent to obtain a varnish and coating the varnish onto a surface of a conductive foil to obtain an adhesive layer-attached conductive foil [0140], that the curable resin composition comprises the polyvinylacetal resin [0025, 0123, 0127] that is the carboxylic acid-modified polyvinylacetal resin [0128, 0129], and that the polyvinylacetal resin has hydroxyl and acetyl group content [0128].
Applicant’s arguments, see p. 11-12, filed 05/31/2022, with respect to the rejection of claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Matsuda (JP 2010-202862 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 11-12, filed 05/31/2022, with respect to the rejection of claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Matsuda (JP 2010-202862 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020) have been fully considered and are persuasive.  The rejection of claims 3 and 5 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Matsuda (JP 2010-202862 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020) has been withdrawn.
Applicant’s arguments, see p. 12, filed 05/31/2022, with respect to the rejection of claims 7-8 and 10 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) have been fully considered and are responded to by the new grounds of rejection in this Office action.
Applicant’s arguments, see p. 12, filed 05/31/2022, with respect to the rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. (US 2009/0323300 A1) in view of Ando et al. (JP 2013-110084 A, cited in IDS, machine translation in English used for citation and made of record on 10/28/2020) have been fully considered and are responded to by the new grounds of rejection in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767